DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (2011/0171576) in view of Li et al (9,507,259) or Hatakeyama et al (2017/0351177).
Yamaguchi et al disclose an onium salt PAG and a photoresist composition wherein the resist comprises a first salt having the following general formula:

    PNG
    media_image1.png
    293
    294
    media_image1.png
    Greyscale

In the formula, Q1 and Q2 are each F or C1-C6 perfluoroalkyl, L1-CH2-O-Lb, wherein Lb can be -C(=O)-, and W1 is C2-C36 nitrogen-containing heterocyclic ring, which falls within the scope of the instant formula (2):

    PNG
    media_image2.png
    102
    208
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    250
    218
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    381
    279
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    249
    299
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    264
    283
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    69
    290
    media_image7.png
    Greyscale

The amount of the salt falls within the range claimed by the instant claim 1 (0.2-5 parts by weight).
An additional PAG is included in the composition, and broadly included non-limiting examples of sulfonium salts, most examples including a triphenylsulfonium cation and a sulfonate anion:

    PNG
    media_image8.png
    295
    281
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    102
    292
    media_image9.png
    Greyscale



The additional PAG is employed in an amount falling within the scope of the instant claim 1.
The composition further comprises an organic solvent in an amount as claimed, and polymer includes units having acid labile groups as set forth by the instant claim 1, wherein the exemplified polymer comprises multiple acid labile groups, each with under 14 carbon atoms, and the rings and units fall within the scope of claim 1, with the resin in an amount falling within the scope of claim 1 and claim 2.

    PNG
    media_image10.png
    110
    156
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    83
    144
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    129
    130
    media_image12.png
    Greyscale

Additional units include those of (c) and (d) of instant claim 3:


    PNG
    media_image13.png
    142
    136
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    110
    130
    media_image14.png
    Greyscale

The composition is employed in a method of patterning meeting the limitations of the instant claim 7:

    PNG
    media_image15.png
    138
    295
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    138
    297
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    40
    288
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    78
    280
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    74
    293
    media_image19.png
    Greyscale

While the reference discloses a second PAG, having a sulfonium cation, the reference discloses a non-limiting list of cations, however fails to specifically cite that of the instant formula (1).

Li et al disclose a resist composition comprising similar polymers and additives as Yamaguchi et al, wherein the sulfonium cation is taught to be preferred over triphenylsulfonium cations (column 1, lines 33-37, column 2, lines 40-48).

The advantageous cation has a structure falling within the scope of the instant formula (1), wherein R2 to R17 are H, C1-10 alkyl, and n is 3-7:

    PNG
    media_image20.png
    261
    333
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    315
    359
    media_image21.png
    Greyscale

Exemplified compounds include those falling within the scope of formula (1) of the instant claim 1.


    PNG
    media_image22.png
    227
    335
    media_image22.png
    Greyscale



Hatakeyama et al disclose a resist composition comprising similar polymers and additives as Yamaguchi et al, wherein the sulfonium cation is taught to be equivalent to those triphenylsulfonium cations of Yamaguchi et al (pages 5-10). 
Examples include those of formula (1), and substituent s include -OH groups, alkoxy groups, and alkyl groups:

    PNG
    media_image23.png
    111
    160
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    96
    113
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    87
    148
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    112
    151
    media_image26.png
    Greyscale


Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and perform the method of Yamaguchi et al, choosing as the sulfonium cation for the sulfonate anion as the additional PAG to the nitrogen-containing salt, that taught to be advantageous and/or known and equivalent to those preferred by Yamaguchi et al. The resultant material would meet the limitations of the instant claims.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et la in view of either of Li et al or Hatakeyama et al in further view of Suka et al (9,086,628).
Each of Yamaguchi et al, Li et al, and Hatakeyama et al have been discussed above. Yamaguchi et al, the primary reference, teaches that immersion exposure may be used in the method of forming a pattern, yet the reference does not provide specific details.
Suka et al teaches a known and conventional immersion lithographic process, wherein as well known in the art, the resist layer has n protective layer coated thereon as required by the instant claim 9. The immersion liquid is pure water, which has a refractive index falling within the scope of the instant claim 8.
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and perform the method of Yamaguchi et al in view of either of Li et al or Hatekeyama et al, choosing as the immersion exposure conditions, to apply a protective layer and employ pure water as the immersion liquid, both of which are well known in the art.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art pf record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of claim 1, where a third PAG in an amount falling within the specific range as set forth by claim 4, or wherein an epoxy compound as set forth by claim 5 is present.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References teaching similar anions, but not fairly teaching the components of the composition, and in the specific amounts as instantly claimed are cited on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722